Title: To James Madison from Robert Forsyth, 1 September 1780—Note on Missing Letter
From: Forsyth, Robert
To: Madison, James


Editorial Note
1 September 1780. In the Madison Miscellany in the Library of Congress are lists, probably prepared under the direction of Peter Force, which mention a one-page letter from Forsyth to JM on this date. The writer in all likelihood was Major Robert Forsyth (1754–1794), continental deputy commissary of purchases from Virginia, and soon for Greene’s southern army, who became a U.S. marshal in Georgia in 1789. In a letter of 17 August 1780 to him, Lieutenant Governor Dudley Digges refers to Forsyth’s going “very soon” to Philadelphia where he would let Congress or the commissary general know “how impracticable it will be for this state to engage to make further advances in your department, whilst the demands for the southern troops occur so frequently as totally to exhaust … our abilities to comply with any future requisitions, at least until the next meeting of the general Assembly” (H. R. McIlwaine, ed., Official Letters of Virginia Governors, II, 169; Jennie Forsyth Jeffries, comp., A History of the Forsyth Family [Indianapolis, 1920], pp. 49–50).
